department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date’ aug212017 release number person to contact release date uil code identification_number telephone number in reply refer to te_ge review staff last date for filing a petition with the tax_court certified mail -return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code rc our favorable determination_letter to you dated is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective our adverse determination was made for the following reasons contributions to your organization are no longer deductible under sec_170 of the code you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by sec_1 c - c you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your receipts expenditures or activities as required by the code sec_6001 and sec_6033 as such you fail to meet the operational requirements for continued exemption under sec_501 c of the code and sec_1_501_c_3_-1 a you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this detertnination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states com t of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs ifyou qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosures publication sincerely yours director exempt_organizations examinations i9 epartment of the treasury internal_revenue_service ee - es irs tax_exempt_and_government_entities_division ne ay taxpayer_identification_number exempt_organizations examinations form tax_year s ended person to contact id number contact numbers manager's name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is _ independent of the exempt_organizations division and resolves most disputes informally letter catalog number 34809f for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can’t reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director exempt_organizations examinations enclosures report of examination form_6018 publication publication form 1023-ez letter form 990-n letter catalog number 34809f form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service issues whether tax under sec_501 c of the internal_revenue_code should be revoked due to failure to respond and produce records the organization which qualified for exemption from federal income its facts on applied for tax-exempt status by filing the form 1023-ez and was granted tax-exempt status as a c on with an effective date of an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition the organization was selected for audit to ensure that the activities and operations align with their approved exempt status e o for the the organization failed to respond to the internal_revenue_service attempts to obtain information to perform an audit of form 990-n for the tax_year ending web-site it lists the organization as in good correspondence for the audit was as follows per the state of standing copy attached from state web-site the form_1023 application list the phone number of president of letter rev with attachments was mailed to the organization on this letter was not returned by the post office as being undeliverable letter 3844-a rev with attachments was mailed certified to the with a response date of organization president march 20xx article number per the united_states postal service usps tracking the letter was signed for and received on march 20xx this letter was signed for by certified receipt was received back at the internal_revenue_service on march 20xx letter 3844-a with attachments was mailed certified to department of the treasury - internal_revenue_service with a response date of form 886-a cev the signed page -1- o o fortn 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended secretary per the form 1023-ez application on march 20xx with a respond date of april 20xx article number per usps tracking this was claimed on march 20xx the certified signed receipt was returned to the internal_revenue_service on april 20xx letter 3844-a with attachments was mailed to the trustee on march 20xx with a respond date of april 20xx this letter was return by the post office as being undeliverable letter 3844-a with attachments was mailed to the vice president with a respond date of april 20xx _-‘ this letter was return by the post office as being undeliverable e telephone contact for the audit was as follows o o november 20xx am form_1023 application_for the president voicemail but unable to leave voicemail as mailbox is full november 20xx am form_1023 application_for the president voicemail but unable to leave voicemail as mailbox is full called the phone number listed on the received called the phone number listed on the received received voicemail called the phone number listed on the form called the phone number listed on the form received voicemail o o o o 45am received called the phone number received december 20xx am application_for the president voicemail but unable to leave voicemail as mailbox is full february 20xx listed on the form_1023 application_for the president voicemail but unable to leave voicemail as mailbox is full march 20xx pm called the phone number listed on the form_1023 application_for the president but unable to leave voicemail as mailbox is full march 20xx pm application_for the secretary and left message to contact me asap march 20xx pm application_for the trustee message march 20xx pm form_1023 application_for the vice president march 20xx pm form_1023 application_for the trustee he is deceased april 20xx am called the phone number listed on the form called the phone number listed on the form called the phone number listed on the called the phone number listed on the unable to leave form 886-a crev o o o o department of the treasury - internal_revenue_service spoke with his wife wrong number page -2- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service o application_for the secretary message the mail box was full april 20xx am application_for the secretary answered the phone said it was the wrong number called the phone number listed on the form person that unable to leave law internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe form 886-a eev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service regulation c -1 c of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code regulation sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through regulation sec_1_6001-1 of the code provides that the books_or_records required by this section shail be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law regulation sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 regulation sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form 886-a cev department of the treasury - internal_revenue_service page -4- ’ form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service organization’s position as a result the taxpayer's position is unknown at this time has failed to respond to all attempts to contact them government’s position service’s request for information and therefore is in violation of sec_1 h which requires an organization to provide such information as requested to allow the service to make a determination of organization’s tax exempt status has failed repeatedly to respond to the failed to meet the reporting it is the service’s position that requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations shall submit additional information for the purpose of enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization's failure to provide requested information should result in the termination of exempt status conclusion form 886-a ev p it is the internal revenue service's position that reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has not established that it is observing the conditions required for the continuation of its exempt status or that it is organized and operated exclusively for an exempt_purpose failed to meet the accordingly form_1120 u s_corporation income_tax return should be filed for the tax periods after tax exempt status is revoked effective department of the treasury - internal_revenue_service page -5-
